Case 0:20-cv-61892-WPD Document 11 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                 Case No. 0:20- cv-61892-WPD

  NICHOLE MENDEZ, on behalf of herself
  and others similarly situated,

                Plaintiff,

  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC.,

                Defendant.
                                              /

                        JOINT NOTICE OF MEDIATOR SELECTION

         The undersigned counsel hereby file this Joint Notice of Mediator Selection to represent

  that they have jointly selected Steven R. Jaffe of Upchurch Watson White & Max, located at 900

  South Pine Island Road, Suite 410, Plantation, FL 33324 to mediate this matter. The parties will

  subsequently file a Notice of Scheduled Mediation listing the date, time, and location of the

  mediation in accordance with Local Rule 16.2 (d).

  Dated this 21st day of October, 2020.

   /s/ Michael L. Greenwald                       /s/ Ernest H. Kohlmyer, III
   Michael L. Greenwald, Esquire                  Ernest H. Kohlmyer, III, Esquire
   Florida Bar No.: 761761                        Florida Bar No. 110108
   Aaron D. Radbil, Esquire                       Skohlmyer@shepardfirm.com
   Florida Bar No.: 47117                         Leia V. Leitner, Esquire
   Greenwald Davidson Radbil, PLLC                Florida Bar No. 105621
   7601 N. Federal Highway, Suite A-230           lleitner@shepardfirm.com
   Boca Raton, FL 33487                           Shepard, Smith, Kohlmyer & Hand, P.A.
   Telephone: (561) 826-5477                      2300 Maitland Center Parkway, Suite 100
   mgreenwald@gdrlawfirm.com                      Maitland, Florida 32751
   aradbil@gdrlawfirm.com                         Telephone (407) 622-1772
   Attorneys for Plaintiff                        Facsimile (407) 622-1884
                                                  Attorneys for Defendant, HRRG

                                                   1
Case 0:20-cv-61892-WPD Document 11 Entered on FLSD Docket 10/21/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  October 21, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic notice

  to the following: Michael L. Greenwald, Esquire and Aaron D. Radbil, Esquire of Greenwald

  Davidson Radbil, PLLC at mgreenwald@gdrlawfirm.com and aradbil@gdrlawfirm.com (Attorney

  for Plaintiff).

                                              /s/ Ernest H. Kohlmyer, III
                                              Ernest H. Kohlmyer, III , Esquire
                                              Florida Bar Number: 110108
                                              SKohlmyer@shepardfirm.com
                                              Shepard, Smith, Kohlmyer & Hand, P.A.
                                              Leia V. Leitner, Esquire
                                              Florida Bar No. 105621
                                              lleitner@shepardfirm.com
                                              2300 Mailtland Center Parkway, Suite 100
                                              Maitland, Florida 32751
                                              Phone: (407) 622-1772
                                              Fax: (407) 622-1884
                                              Attorneys for Defendant Healthcare
                                              Revenue Recovery Group, LLC




                                               2
